OPINION ON THE STATE’S AND APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of engaging in organized criminal activity by conspiring to deliver methamphetamine and was sentenced to ninety-nine years’ confinement. The Court of Appeals reversed appellant’s conviction and reformed the trial court s judgment to reflect an acquittal. Abbett v. State, 694 S.W.2d 534 (Tex.App. — Corpus Christi 1988). This Court granted the State’s and appellant’s petitions in this case to review first, whether the indictment was fundamentally defective and, second, if the evidence was sufficient to prove that appellant engaged in organized criminal activity. Upon further review of the case, however, we find that the petitions for discretionary review were improvidently granted. Tex.R.App.P. 202(k). As in every case where we determine that the decision to grant review was improvident, we do not necessarily adopt either the language or reasoning of the lower court.
Accordingly, appellant’s and the State’s petitions for discretionary review are dismissed.
BENAVIDES, J., not participating.